Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 30 is withdrawn from further consideration. Applicant made the election of Group I, directed to a luggage with traverse, in the response dated 11/30/2020 is acknowledged. 
Applicant disagreed with the unity of invention as set forth in the PCT publication is acknowledged.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter: the hook element being screw and/or glued and/or rivets in claims 17 and 28, the hook element connected to the handle in claim 18, the sealing element in claim 20, the handle connected to the hook via screws and/or rivets and adhesive layer in claim 29.

Claims 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. 
The functional limitation in claim 16, “arranged which extends over said first frame element in the closed state of said body of the item of luggage and engages with said first recess in a state in which said item of luggage is loaded and lifted by said handle, wherein said hook element does not engage with said recess in a state in which said body of the item of luggage is not lifted” is indefinite.  There is no structure enable to this functional limitation.

“wherein at said second portion of the item of luggage at least one hook element is arranged” is confusing.  “at least one hook element” has no antecedent basis.
It is unclear how the hook element connected to the handle in claims 18 and 28.
Regarding claim 19, the first and the second frame element are contiguous with each is confusing.  The disclosure show the two elements are not contiguous but rather is separated by a gap between (36/38) and this gap is loosely.
It is unclear where the second recess in claim 21.  The hook is identified as portion 48 does not seem to be engaged in any other recess other than portion 32.  

Claims 16, 19-21, 23-24, and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tueckmantel (1596561).  Tueckmantel teaches a luggage with first and second pivoting portions at the edges of a first and second frame at 12/13, a handle, a recess 23 on the first frame, a hook element at 29 on the second frame,
Regarding claim 20, note the sealing element being the covering of the frame 12.
Regarding claim 21, note the second frame at 12 has a recess formed by the two legs 14’ and 14.
Regarding claim 24, note the handle on the opposite of the hook 29.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tueckmantel in view of Whiting et al. (20080230157). Tueckmantel meets all claimed limitations except for the the attachment of screw or adhesive. McKenzie teaches that it is known in the art to provide screws and adhesive as equivalents to rivet. It would have been obvious to one of ordinary skill 
[0031] The handles may be attached to the top and base of the purse by various  methods including a swivel style attaching mechanism, screws, rivets, resins  and adhesives, or attaching components molded into the lids and base of the  purse through the manufacturing process of injection molding, thermoforming,  compression molding, vacuum forming or other methods or plastic fabrication. (with emphasis)

Claims 16, 19, 20, 22, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klehr (2707505).  Klehr teaches a luggage with first and second pivoting portions at the edges of a first and second frames 5/6, a handle, a recess 20 on the first frame, a hook element at 17 on the second frame.

Claims 16, 18, 19, and 21-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samhammer (3497041).  Samhammer teaches a luggage with first and second pivoting portions at the edges of a first and second frames (note the first frame comprises portions 25+27+31 on the right side in fig. 5 and the second frame comprises portions 25+27+31 on the left hand side, a handle, a recess on the first frame at 34, a hook element at 41 (M) on the second frame.
Regarding claim 23, note the hook element (portion M) is provided on the interior side of at least portion 32.
Latches 10 and also handle supports 13 are attached to strip M, as by rivets which extend through both strip 35 M and flange 25 (with emphasis)


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Samhammer in view of Whiting et al. (20080230157). Samhammer teaches the attachment by rivet but not by screw 
[0031] The handles may be attached to the top and base of the purse by various  methods including a swivel style attaching mechanism, screws, rivets, resins  and adhesives, or attaching components molded into the lids and base of the  purse through the manufacturing process of injection molding, thermoforming,  compression molding, vacuum forming or other methods or plastic fabrication. (with emphasis)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Samhammer in view of Mautner (2717093).  it would have been obvious to one of ordinary skill in the art to provide a sealing element as taught by Mautner, at 25, to provide added security.

Claims 16, 19, and 21-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lifton (2737219).  Lifton teaches the frames at 15, a recess at 24 and a hook at 28+29 engaging the recess, handle 17. 

Claims 16, 19, 21, 23, 24, and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hierring (1930935).  Hierring teaches the frames at 6/7, angagemtn of recess and hook at 13/13’ engaging the recess, and handle 16. 

Claims 16, 19, and 21-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosefsky (907405).  Rosefsky teaches the frames at 1/2, a recess, and a hook engaging the recess on frame 2 at 28/29 fig. 7, and handle 17. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fenn Mathew can be reached on 571-272-4978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRI M. MAI
Examiner
Art Unit 3733